DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/22/2022 has been entered.
The IDS(S) submitted after allowance on 02/22/2022 has been fully considered.  None of the cited prior arts disclosure address the allowable subject and reasons for allowance shown below.  The cited prior arts are analyzed below to show why each of the independent claims are still allowable over the cited prior arts. It should also be noted that the European Patent Office is applying these references to the original set of claims and not the allowed claims.
	A) Khan et al (US 20200092167 A1) deals with identifying communication network performance where WAN optimization is applied for the application running. Per Fig. 3 step 608 shows based on the application running and the communication network performance.  However, independent claims 1 and 11 are still allowable over Khan’s disclosure as Khan is completely silent on teaching the claimed limitation requiring enabling FEC (Forward Error Control) based on link type and error rate.  Also 
	B) Niazi et al disclose elastic WAN optimization cloud services. In particular in paragraph 33 and Fig. 3 steps 330 and 340 checking on available bandwidth and if available bandwidth is less than threshold then WAN optimization is implemented. .  However, independent claims 1 and 11 are still allowable over Niazi’s disclosure as Niazi is completely silent on teaching the claimed limitation requiring enabling FEC (Forward Error Control) based on link type and error rate.  Also independent claims 6 and 16 are still allowable over Niazi’s disclosure as Niazi is completely silent on teaching the claimed limitation requiring based on the link bandwidth data and the link characteristic data and receive data for the communication link over multiple communication paths. 
	C) Bartfai-Walcott et al (US 201901044437 A1) discloses activating a first interface upon detecting a demand to exchange data thereon, wherein a connectivity manager performs the monitoring, and activating, extracting, by a packet analyzer, packet metadata from one or more of the plurality of data flows, determining latency encountered and bandwidth utilized by the one or more data flows based on the packet metadata, applying, by an adaptive connectivity manager (ACM), a latency reduction strategy to attempt to comply with latency criteria, and applying, by a bandwidth utilization manager (BUM), a bandwidth reduction strategy to attempt to comply with bandwidth criteria.  In particular in paragraph 90 and Fig. 7 step 708 discloses a 
	Independent claims 6 and 16 are still allowable over Bartfai-Walcott’s disclosure as Bartfai-Walcott is completely silent on teaching the claimed limitation requiring based on the link bandwidth data and the link characteristic data and receive data for the communication link over multiple communication paths.  Although first, Bartfai-Walcott in Fig. 9 step 916 discloses transmitting multiple packets simultaneously based on bandwidth reduction strategy, it still fails to address the claimed limitation as it is not based on available bandwidth but on reducing bandwidth as indicated in Fig. 9 step 908 teaches away from what is claimed.  Further Bartfai-Walcott’s Fig 8 step 812 teaches sending same packet simultaneously over multiple interfaces based on latency reduction strategy as indicated in in Fig. 8 step 808 and not on available bandwidth as claimed and therefore teaches away from the claimed limitations in independent claims 6 and 16.
	Also independent claims 1 and 11 are still allowable over Bartfai-Walcott’s disclosure as Bartfai-Walcott is completely silent on teaching the claimed limitation requiring enabling FEC (Forward Error Control) based on link type and error rate.

The Notice of Allowance indicated below is part of the Notice of Allowance mailed on 11/23/2021. 

The amendment filed on 10/13/2021 has been entered and fully considered.
Claims 1,  4-11 and 14-20 are pending of which claims 1, 6, 11 and 16 are independent and amended with claims previously indicated allowable if re-written as independent. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Bradley P. Williams on 11/09/2021.
The application has been amended as follows: 
	Claim 4, Line 1,  the phrase “claim 2” is replaced with - - - claim 1 - - -
	Claim 14, Line 1, the phrase “claim 12” is replaced with - - -claim 11 - - -
The Abstract has been amended as follows:
			ABSTRACT OF THE DISCLOSURE
	



	A method includes establishing a communication link between a communication interface of a first computing device and a virtual machine executed by a second computing device, receiving an available bandwidth parameter associated with the communication link, receiving link characteristic data associated with the communication interface, and configuring a characteristic of the communication link based on the available bandwidth parameter and the link characteristic data.  A system includes a first computing device including a communication interface and executing a policy manager and a second computing device executing a virtual machine. The policy manager is to receive an available bandwidth parameter associated with the communication link, receive link characteristic data associated with the communication interface, and configure a characteristic of the communication link based on the available bandwidth parameter and the link characteristic data.

Allowable Subject Matter
Claims 1, 4-11, and 14-20 (renumbered 1-16) are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claims 1 and 11 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
	“ configuring a characteristic of the communication link based on the available bandwidth parameter and the link characteristic data: wherein the link characteristic data comprises a link type and an error rate; and wherein configuring the characteristic of the communication link comprises selectively enabling forward error correction on the communication link based on the link type and the error rate.”
Therefore, the above limitation(s) in combination with the remaining limitations of claim 1 and claim 11 are not taught nor suggested by the prior art(s) of record. The respective dependent claims are allowed for the same reason(s) as mentioned above for claim 1 and claim 11 respectively.
Independent claims 6 and 16 are allowed over the prior art(s) of record since the reference(s) taken together or individually fail to clearly teach or suggest the limitation(s):
“…selectively requesting overlay management for the communication link from the second computing device based on the bandwidth data and the link characteristic data; and receiving data for the communication link over multiple communication paths.”
Therefore, the above limitation(s) in combination with the remaining limitations of claim 6 and claim 16 are not taught nor suggested by the prior art(s) of record. The .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HABTE MERED whose telephone number is (571)272-6046. The examiner can normally be reached Monday - Friday 12-10 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 5712722832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/HABTE MERED/           Primary Examiner, Art Unit 2474